COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Noah Daniel Radbil and The Law Office of Noah D. Radbil, PLLC v.
                           Medard Interest, Inc., Claude Phillipe Medard and Claude Pierre
                           Medard

Appellate case number:     01-19-00762-CV Trial court case number:           2019-22529

Trial court:               281st District Court of Harris County

        This is an appeal from an order denying appellants’ motion to compel arbitration. On
February 26, 2020, appellants filed an emergency motion to stay proceedings below pending this
Court’s ruling on arbitration. Appellants contend that Noah Daniel Radbil is “battling a terminal
diagnosis of cardiogenic shock secondary to end-stage systolic and diastolic heart failure,” and is
currently unable to work. Because a show cause hearing is scheduled for February 28, 2020
concerning discovery responses that Radbil has not filed, appellants ask that this Court stay
proceedings below.
       A response was requested and filed. Appellees contend that they have filed multiple
motions to compel answers to discovery and multiple sanctions orders. Appellees contend that
appellants are once again seeking to delay discovery.
        Radbil replied to the response with a letter from a physician, dated January 2, 2020, stating
that Radbil is suffering from “severely dilated cardiomyopathy with associated chronic systolic
heart failure” and pronouncing him “currently disabled and unable to work.”
       Accordingly, the Court grants appellants’ motion and stays the underlying proceedings for
30 days. At the end of this 30-day period, appellants shall provide the Court with an update of
appellant Noah Radbil’s condition and ability to obtain counsel. If no update is received, the
Court may withdraw the stay order and reinstate proceedings below.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly______________________
                    Acting individually  Acting for the Court

Date: 02/27/2020